DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 102283749 A) in view of Korus et al. (US 2015/02022917 A1).
Regarding claim 18, Hu discloses a walking mechanism for driving a machine body, the walking mechanism comprising:
a walking wheel group (1, 7) including a plurality of walking wheels attached to the machine body, the walking wheels including two front wheels (7) at a front of the machine body and two rear wheels (1) at a rear of the machine body, a traveling direction of the machine body being from the rear of the machine body toward the front of the machine body, the machine body having two sides, a pair of one of the front wheels (7) and a one of the rear wheels (1) being respectively located on each of the sides, each pair being driven to rotate synchronously (paragraph [0009].
Hu is silent as to the tread pattern of the tires.
Korus discloses a wheel assembly including an auto tire casing (18) with which the walking wheel can be supported on the ground, the auto tire casing having a tread outer side (34), each tread outer side having a tread pattern distributed along a circumferential direction of the auto tire casing, the tread pattern being configured as a plurality of tread ribs (38a-c) with a respective tread groove (30) formed between each adjacent pair of the tread ribs, the tread pattern radiating outward from an axial center of the walking wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hu by using tires with tread pattern as disclosed by Korus to provide tires with excellent traction.
Regarding claim 24, wherein each tread rib (38a-c) has a middle between two ends along an extending direction between sides of the auto tire casing, a width of each tread rib decreases gradually from the middle toward both ends; see figure 1.
Regarding claim 5, wherein the auto tire casing further includes a first shoulder and a second shoulder located at both ends of the tread outer side (18) along the axial direction of the auto tire casing, the auto tire casing having an equatorial plane perpendicular to the axial direction and located at a central portion of the auto tire casing, and the first shoulder and the second shoulder are symmetrical with respect to the equatorial plane; see figure 1.
Regarding claim 26, wherein the auto tire casing further includes a tread inner side opposite to the tread outer side (18) and a plurality of reinforcing ribs (26a) located on the tread inner side between the first shoulder and the second shoulder, the reinforcing ribs being uniformly distributed along the circumferential direction of the auto tire casing.
Regarding claim 27, wherein the first shoulder and the second shoulder have an inner side and an outer side, the inner side being closer than the outer side, the outer side including a flange extending toward the axial center of the auto tire casing, the flange extending parallel to the equatorial plane; see figure 1.
Allowable Subject Matter
Claims 19-23 and 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose wheel assembly of a walking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747